Exhibit 10.1

 

First Amendment to

Second Amended and Restated Employment Agreement

 

This First Amendment (this “Amendment”) is effective as of the 29th day of
January, 2014, between R. Stephen Stagner, an individual (“Executive”), Mattress
Holding Corp., a Delaware corporation (“MHC”), and Mattress Firm Holding Corp.,
a Delaware corporation (“MFRM”).

 

WHEREAS, Executive, MHC and MFRM are parties to that certain Second Amended and
Restated Employment Agreement dated September 14, 2011 (the “Agreement”); and

 

WHEREAS, the parties desire to make certain amendments to the Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Amendments.  The Agreement is hereby amended as follows:

 

a.              Section 5(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

“(a)  Base Salary.  Effective for payroll periods beginning on or after the
effective date of this Agreement, during the remainder of the Term the Company
shall pay the Executive a base salary of $600,000 per year (the “Base Salary”),
payable not less frequently than semi-monthly in accordance with the payroll
policies of the Company for senior executives as from time to time in effect
(the “Payroll Policies”), less such amounts as may be required to be withheld by
applicable federal, state and local law and regulations. Commencing February 1,
2012 and on each subsequent February 1 during the Term, the Base Salary shall be
increased to an amount at least equal to the product of the Initial Base Salary
times the quotient of the United States Bureau of Labor Statistics Revised
Consumer Price Index, All Items Figures for Urban Wage Earners and Clerical
Workers (1982-84 = 100) (hereinafter, the “CPI-W”) for the most recent month for
which the CPI-W is available, divided by 214.750, the CPI-W for November 2010;
provided, however, that a decline in the CPI-W shall not result in a reduction
of the Executive’s Base Salary.”

 

b.              Section 5(b)(i) of the Agreement is hereby amended and restated
in its entirety as follows:

 

“(i)                               For each full fiscal year of the Company
during the Term, the Executive will be eligible to receive a cash bonus, with
the amount of the bonus to be determined by the Board based on the EBITDA
achieved by the Company in such fiscal year relative to the annual EBITDA target
for such fiscal year set forth in the Company’s annual management plan pursuant
to the Mattress Firm Holding Corp. Executive Annual Incentive Plan (or such
other bonus plan maintained by the Company for its senior executives) (as to a
given fiscal year, the “Annual EBITDA Target”). The Executive’s target bonus for
each fiscal year will be 75% of Base Salary for such

 

1

--------------------------------------------------------------------------------


 

fiscal year if the Company achieves 100% of the Annual EBITDA Target for such
fiscal year. If the Company achieves more than 100% of the Annual EBITDA Target,
the Executive may receive a bonus of up to 150% of Base Salary pursuant to the
terms established by the Board. If the Company does not achieve more than 90% of
the Annual EBITDA Target, the Executive will be entitled to no cash bonus. If
the Company achieves between 90% and 100% of the Annual EBITDA Target, the cash
bonus will be determined by linear interpolation between 0% and 75% of Base
Salary. “EBITDA” shall be determined as provided in the Mattress Firm Holding
Corp. Executive Annual Incentive Plan (or such other bonus plan maintained by
the Company for its senior executives). Notwithstanding the foregoing, with
respect to the fiscal year of the Company ending on or about January 31, 2012,
any such cash bonus shall be calculated based on a Base Salary of $400,000,
regardless of whether an IPO shall have been consummated during such fiscal
year.”

 

2.              No Other Modifications.  Except as expressly modified by this
Amendment, the terms and provisions set forth in the Agreement remain in full
force and effect.

 

3.              Governing Law.  This Amendment shall be governed by the laws of
the State of Delaware without giving effect to the conflicts of laws principles
thereof.

 

4.              Counterparts.  This Amendment may be in executed in
counterparts, each of which is deemed an original, but all of which together
shall constitute one and the same agreement. This Amendment may be executed or
delivered by electronic or facsimile means, and electronic or facsimile copies
of executed signature pages shall be binding as originals.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.

 

 

Mattress Holding Corp.

 

 

 

 

 

By:

/s/ Jim R. Black

 

Name:

Jim R. Black

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

Mattress Firm Holding Corp.

 

 

 

 

 

By:

/s/ Jim R. Black

 

Name:

Jim R. Black

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

 

/s/ R. Stephen Stagner

 

R. Stephen Stagner

 

2

--------------------------------------------------------------------------------